Citation Nr: 0630434	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye condition. 

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for athlete's foot.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for jock itch.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1954 to September 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2006, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge in Washington, DC.  

The issues of service connection for a back condition, 
service connection for jock itch, service connection for 
bilateral hearing loss, and service connection for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's right knee disability is related to his 
active service.  

2.  The veteran's left knee disability is related to his 
active service.    

3.  The veteran does not have an eye disability that is 
related to his active service.  

4.  The veteran does not have athlete's foot related to his 
active service.   


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A left knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  Athlete's foot was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				   I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including arthritis and organic diseases of the nervous 
system, which are subject to presumptive service connection 
if manifested to a degree of 10 percent or more within one 
year of service separation.  38 C.F.R. §§ 3.307, 3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The service medical records include an August 1954 entry 
stating that the veteran had an old injury to the left knee 
that causes some pain after considerable exercise.  A January 
1955 entry stated that the veteran complained of aches in 
both knees and both sides.  The complaints were stated to be 
very vague.  An April 1956 report of right knee X-rays 
indicated that the films failed to reveal evidence of bone or 
joint abnormalities.  A June 1956 entry noted recurrent 
aching of knees and another June 1956 entry noted that the 
veteran was still complaining of pain in his knees.  A June 
1956 report of bilateral knee X-rays stated that multiple 
films failed to reveal evidence of a fracture, dislocation, 
or any other bone or joint abnormality, or pathological soft 
tissue swelling or calcifications.  No loose bodies were 
visualized and there was no definite narrowing of the joint 
spaces on either side.  A June 1956 Report of Medical 
Examination stated in the Notes and Significant or Interval 
History section of the report that the veteran reported eye 
trouble and referred to wearing glasses.  The veteran also 
reported having had high blood pressure.  The veteran 
reported having a "trick, locked knee" and referred to a 
painful left knee.  Additionally, "[f]oot trouble, 
dermatophytosis" was noted.  However, in the Summary of 
Defects and Diagnoses section, the only condition listed was 
substandard distant vision, corrected to 20/20 bilaterally.  
Such was also the case for an August 1956 Report of Medical 
Examination.  Additionally, the June 1956 Report of Medical 
Examination, as well as the August 1956 Report of Medical 
Examination, listed hearing as 15/15 bilaterally.  

As for the post-service medical evidence, a March 2001 VA 
dermatology clinic noted that the veteran had a rash in his 
groin and on both feet.  It was further noted that the 
veteran stated that he had had the rash on and off since the 
1950's.  Upon physical examination, there was "white scale 
on bilateral feet, dystrophic discolored nails bilateral 
feet."  It was also indicated that the inguinal region had 
erythema and white scale.  The assessment was tinea pedis, 
tinea cruris, and onychomycosis.  

A June 2001 VA progress note indicated that lumbar spine X-
rays revealed minimal degenerative joint disease and that X-
rays of the knees revealed moderate to severe 
tricompartmental degenerative joint disease.  

An April 2003 VA progress note noted under the veteran's 
history of present illness that he still had athlete's foot.  

A November 2004 VA Discharge Summary report listed a primary 
diagnosis of status post right total knee replacement on 
November 2, 2004.  Secondary diagnoses of, inter alia, 
hypertension, glaucoma, impaired hearing were listed.  The 
operation report listed pre-operative and post-operative 
diagnoses of right knee osteoarthritis.  

A December 2004 VA progress note indicated that the veteran 
had a history of dermatophytosis of the foot, low back pain, 
and pain in the knees.  An assessment of, inter alia, pain in 
the knees, low back pain, and hypertension was listed.  

Another December 2004 VA progress note remarked that the 
veteran stated that he had had pain in his right knee since 
an in-service injury in 1954.       

A February 2005 VA Discharge Summary report listed pre-
operative and post-operative diagnoses of arthrofibrosis, 
right knee.  

A portion of a VA progress note, not including the date of 
the examination, listed an assessment of, inter alia, 
dermatophytosis, foot, pain in the knees, low back pain, and 
hypertension.  The examiner stated that a note in the 
veteran's copy of his military records indicated he had 
complained of knee pains while in service.  The examiner then 
stated, "[b]ased upon this, it is more likely than not that 
his knee pains may be service connected."  

Finally, a May 2006 letter from Dr. Kenneth Ward noted that, 
upon review of the veteran's military record of medical care, 
it was documented that he was evaluated for bilateral knee 
pain in service.  It was then stated, "[i]t is more likely 
than not that [the veteran's] bilateral degenerative knee 
disease is service connected."    
 
					A.  Knees 

Service medical records reflect the veteran's complaints of 
knee pain.  Post-service medical evidence reflects that the 
veteran has a bilateral knee condition.  For example, a June 
2001 VA progress note indicated that X-rays of the knees 
revealed moderate to severe tricompartmental degenerative 
joint disease.  In addition, the veteran had a total right 
knee replacement in November 2004.  Moreover, Dr. Ward stated 
in his May 2006 letter that it was more likely than not that 
the veteran's "bilateral degenerative knee disease" was 
service-connected.  It was specifically indicated in the 
letter that Dr. Ward reviewed the veteran's military medical 
records.  There is no competent, countervailing medical 
opinion of record to refute this opinion.  Service connection 
for the veteran's knees is warranted.  
   



				 B.  Athlete's Foot

Foot trouble, "dermatophytosis" was noted in the Notes and 
Significant History section of the June 1956 Report of 
Medical Examination, but was not listed in the Summary of 
Defects and Diagnoses section of the report, or, for that 
matter, anywhere else in the service medical records.  

The first post-service medical evidence of treatment for his 
feet was not until several decades after the veteran's 
separation from service.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  
  
Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also to show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between 
athlete's foot and his period of military service.  

The veteran's arguments in support of his claim have been 
considered.  However, as a lay person untrained in the field 
of medicine, the veteran is not competent to offer a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, his arguments do not provide a factual predicate upon 
which compensation may be granted. 

The preponderance of the evidence is against the veteran's 
claim; there is no doubt to be resolved; and service 
connection for athlete's foot is not warranted.

					    C.  Eyes

The only defect of the eyes listed in the service medical 
records was substandard distant vision, corrected to 20/20 
bilaterally.  In this regard, congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2006).  

The post-service medical evidence indicates that the veteran 
has glaucoma.  However, this evidence is dated several 
decades after the veteran's separation from service.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
  
Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also to show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between an 
eye disability and his period of military service.  

The veteran's arguments in support of his claim have been 
considered.  However, as a lay person untrained in the field 
of medicine, is not competent to offer a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, 
his arguments do not provide a factual predicate upon which 
compensation may be granted. 

The preponderance of the evidence is against the veteran's 
claim; there is no doubt to be resolved; and service 
connection for athlete's foot is not warranted.

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, July and August 2003 VCAA 
letters informed the veteran of what the evidence needed to 
show in order to establish entitlement to service connection.  
The letters also informed the veteran of VA's duty to assist 
him in obtaining evidence for his claims.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the July and August 2003 VCAA notice 
letters requested that the veteran complete the enclosed VA 
Form 21-4142's and also that he provide the name and location 
of any VA or military facility where he received medical care 
on the enclosed VA Form 21-4138's, on which he was also 
directed to tell VA about any other records that may exist to 
support his claims.  The letters provided the address to 
which such information was to be sent.  Finally, the letters 
informed the veteran that it was ultimately his 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a federal 
department or agency.  Therefore, the Board finds that there 
has been substantial compliance with this "fourth element."       

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, although the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  After the July and August 2003 
VCAA letters were sent to the veteran the claims were 
readjudicated by the AOJ in the April 2004 statement of the 
case.  

A remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).   VA has satisfied 
its duties to notify and to assist the veteran and further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a right knee disability is granted.  

Service connection for a left knee disability is granted.  
  
Service connection for an eye disability is denied.

Service connection for athlete's foot is denied.  


REMAND

The veteran has submitted numerous VA Form 21-4142's in 
connection with the claims on appeal and, although attempts 
to obtain some of these records have resulted in negative 
responses, responses have not been received from some of the 
other private healthcare providers.  These include Baptist 
Hospital of Miami, Dr. Richard D. Miller, Dade County Health 
Clinic, Dr. Rosenbloom, and Dr. David Sommer.  VA's letter to 
Dr. Rosenbloom was returned by the United States Postal 
Service as having the wrong address listed.  

Under 38 C.F.R. § 3.159(e), the RO must inform the veteran of 
VA's inability to obtain his treatment records.  In this 
case, the veteran has not been so informed, and this takes on 
particular significance with respect to private treatment for 
his hypertension.  On remand, the RO is to ensure that all 
identified private health care providers have either been 
obtained, or are unobtainable.  In addition, the veteran is 
to be informed of all private health care providers whose 
records are deemed to be unobtainable in compliance with 
38 C.F.R. § 3.159(e).  

A February 1956 entry in the service medical records noted 
"crotch itch 3 months" and a July 1956 service medical 
record entry noted jock itch.  A March 2001 VA dermatology 
clinic noted that the veteran had a rash in his groin and on 
both feet which he had had on and off since the 1950's.  Upon 
physical examination, it was indicated that the inguinal 
region had erythema and white scale.  The assessment included 
tinea cruris.  

A June 1956 report of chest X-rays noted that there was an S-
formed dorsal lumbar scoliosis.  The service medical records 
are, however, negative for any treatment of a back 
disability.  A VA progress note dated in October 2001 listed 
an assessment of neuropathy bilateral arms and hands, 
worsening since service, and also back pain worsening since 
service.  It was stated that it was more likely than not that 
the above complaints were service-connected.    

Based on the foregoing, the veteran should be afforded VA 
examinations with regard to the claims of entitlement to 
service connection for jock itch and service connection for a 
back condition.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Here, the veteran's service medical records do not show 
hearing loss, but the post-service medical does indicate that 
the veteran has impaired hearing.  The veteran should be 
afforded a VA audiological examination.   

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the records of all 
identified private health care providers 
have either been obtained or are 
unobtainable.  If any records from 
identified private health care providers 
are deemed to be unobtainable, the 
veteran should be so informed.  In such 
case, the veteran must be informed of the 
efforts VA made to obtain the records, 
and advised of any further action VA will 
take regarding the claim, including 
notifying the veteran that VA will decide 
the claim based on the evidence of record 
unless he submits the records from any 
identified private health care provider 
whose records are deemed to be 
unobtainable.  In this regard, the 
veteran should be informed that he is 
ultimately responsible for providing the 
evidence.  

2.  Schedule the veteran for a VA 
examination in order to determine whether 
he has a current back disability.  If the 
veteran is diagnosed with a current back 
disability, the examiner is to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that his back disability is related 
to his military service.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  Schedule the veteran for a VA 
examination regarding his jock itch/tinea 
cruris.  The examiner is directed to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that his jock 
itch/tinea cruris is related to his 
military service.  The claims folder and 
a copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

4.  Schedule the veteran for a VA 
audiological examination in order to 
determine whether he currently has 
hearing loss as defined by VA.  If the 
veteran has hearing loss, the examiner is 
directed to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's hearing loss is related to his 
military service.  The claims folder and 
a copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

5.  Readjudicate the claims and, 
thereafter, if any of the claims on 
appeal remain denied, provide the veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.      

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


